Citation Nr: 0941056	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-15 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected right thigh shrapnel wound residual scar.

2.  Entitlement to nonservice-connected disability pension 
benefits.

3.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The appellant had recognized guerrilla service from May 1944 
to March 1945, and regular Philippine Army service from June 
1945 to March 1946.  He is in receipt of the Purple Heart 
medal and the Bronze Star medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Manila, Republic of the Philippines 
(RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).

The issue of entitlement to a total disability rating for 
compensation on the basis of individual unemployability 
(TDIU) is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The appellant's service-connected right thigh shrapnel 
wound residual scar is manifested by slight adherence to 
underlying tissue and slight depression, and measures 1.5 
centimeters long by 0.5 centimeters wide; the scar causes no 
limitation of function.

2.  The appellant's recognized guerrilla service from May 
1944 to March 1945 is not qualifying military service for the 
purposes of nonservice-connected (NSC) pension.

	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a right 
thigh shrapnel wound residual scar have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

2.  The criteria for eligibility for NSC pension are not met.  
38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.7, 
3.40, 3.41, 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the appellant contends that his service-
connected right thigh shrapnel wound residual scar warrants a 
compensable evaluation.  He also asserts that he is entitled 
to NSC pension based on his recognized guerrilla service, and 
his claimed but unconfirmed service in the United States 
Armed Forces, Far East (USAFFE).

Right Thigh Shrapnel Wound Residual Scar

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 
(2009).  Pertinent regulations do not require that all cases 
show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

Although the evaluation of a service-connected disability 
requires a review of the claimant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appellant's service-connected right thigh shrapnel wound 
residual scar is evaluated under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  The Board notes that during 
the pendency of the appeal, the applicable rating criteria 
for skin disorders, found at 38 C.F.R. § 4.118, were amended 
effective October 2008.  However, the October 2008 revisions 
are only applicable to application for benefits received by 
the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008).  As the appellant filed his claim in 
June 2006, only the 
pre-October 2008 version of the schedular criteria is 
applicable. 

Prior to the October 2008 amendments, Diagnostic Code 7805 
directed that other scars are to be rated on limitation of 
function of affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2008).  Where the Rating Schedule does not provide 
for a noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2009).  The May 2006 and March 2007 private 
evaluations did not comment as to limitation of function, and 
the October 2006 VA examination found that there was no 
limitation of function of the appellant's right thigh as a 
result of the associated scar.  This being the only evidence 
of record dated during the appeal period and pertinent to the 
appellant's claim, a compensable evaluation for his service-
connected right thigh shrapnel wound residual scar is not 
warranted under Diagnostic Code 7805.  

Other potentially applicable scar diagnostic codes have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  However, as the evidence reflects that the 
appellant's scar is not on his head, face, or neck, is not 
deep, does not cause limited motion, does not exceed an area 
of 6 square inches, is unstable, or is painful on 
examination, a compensable evaluation is not warranted under 
other diagnostic codes.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804 (2008).  While Note (2) to 
Diagnostic Code 7801 defines a deep scar as one associated 
with underlying soft tissue damage, the October 2006 VA 
examination only found that the scar had a slight adherence 
to underlying tissue, not that there was tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7801.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
Because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual 
claimant's circumstance, but nevertheless would still be 
adequate to address the average impairment in earning 
capacity caused by disability.  However, in exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board finds that the appellant's disability picture is 
not so unusual or exceptional in nature as to render the 
noncompensable rating for right thigh shrapnel wound residual 
scar inadequate.  The appellant's scar is evaluated pursuant 
to 38 C.F.R. § 4.118, Diagnostic Code 7805, the criteria of 
which is found by the Board to specifically contemplate the 
level of impairment caused by his disability.  Id.  As 
demonstrated by the evidence of record, the appellant's right 
thigh shrapnel would residual scar does not cause limitation 
of function of the affected body part.  The October 2006 VA 
examiner specifically indicated that it caused no 
interference with the appellant's activities of daily living 
or his employment.  The only abnormal characteristics noted 
on examination were adherence to underlying tissue, slight 
depression, and discoloration.  When comparing this 
disability picture with the Schedule, the Board finds that 
the appellant's disability picture is represented by a 
noncompensable disability rating for his right thigh shrapnel 
wound residual scar.  A compensable rating is provided for 
certain manifestations of scars, but the medical evidence 
demonstrates that those manifestations are not present in 
this case.  Accordingly, the noncompensable schedular 
evaluation is adequate and no referral is required.  See 38 
C.F.R. § 4.118, Diagnostic Code 7805; see also VAOPGCPREC 6-
96; 61 Fed. Reg. 66749 (1996).  As the threshold 
determination for a referral for extraschedular consideration 
is not met, the Board finds that this issue is not entitled 
to referral for an extraschedular rating.  Thun, 22 Vet. App. 
at 115.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a compensable evaluation for right 
thigh shrapnel wound residual scar, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

NSC Pension

The law authorizes the payment of a pension to a Veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from one or more nonservice-connected 
disabilities not due to the Veteran's own willful misconduct.  
38 U.S.C.A. §§ 1502, 1521.  "Veteran" means a person who 
served in the active military, naval or air service and who 
was discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Veteran of any war" means any veteran who served in the 
active military, naval or air service during a period of war.  
38 C.F.R. § 3.1(e).
A Philippine Veteran is limited by law to the award of a 
narrowly defined set of benefits.  Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances, except 
for those inducted between October 6, 1945, and June 30, 
1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  38 U.S.C.A. § 
107(b); 38 C.F.R. § 3.40(a), (b).
Service prior to July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States, also referred to as United States Armed Forces in the 
Far East (USAFFE) and includes recognized guerilla service, 
is qualifying service for compensation, DIC, and burial 
allowance.  However, it is not qualifying service for VA 
pension benefits.  38 U.S.C.A. §§ 107, 1521; 38 C.F.R. §§ 
3.40, 3.41.  Recognized guerrilla service and reenlistments 
of Philippine Scouts in the Regular Army from October 6, 1945 
to June 30, 1947 are also not included for pension benefits.  
See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (d), 
3.203.
Importantly, only service department records can establish if 
and when a claimant has qualifying active service.  
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  The service department's 
findings are binding and conclusive upon VA.  VA does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).
The appellant claims that he had USAFFE and recognized 
guerrilla service during World War II.  In a March 1976 
Affidavit for Philippine Army Personnel, he also asserted 
these two types of service.  To that end, a September 1959 
Request for Information, VA Form 3101, noted that that 
"USAFFE status [was] not established," and an attached, 
undated ARCEN Form 632 noted that the appellant had 
recognized guerrilla service from May 1944 to March 1945.  
However, the appellant does not assert, and the record does 
not reflect, that he had service as a Philippine Scout or had 
other qualifying service such that the eligibility 
requirements delineated above would be satisfied.  38 
U.S.C.A. §§ 107, 1521; 38 C.F.R. §§ 3.40, 3.41.  Accordingly, 
nonservice-connected pension benefits pursuant to Title 38, 
Chapter 15 of the United State Code are not warranted.
Accordingly, the appellant lacks the required military 
service to be eligible for nonservice-connected pension 
benefits.  In cases such as these, where the law is 
dispositive, the claim must be denied because of the lack of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Letters dated in 
June 2006 and November 2006 satisfied the duty to notify 
provisions; an additional letter was sent in January 2008.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the 
appellant was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in the June 2006 and November 2006 letters, as well as 
a letter dated in April 2009.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The appellant's service treatment records have been obtained; 
he has submitted private records dated in May 2006 and March 
2007, and he has not identified any other pertinent private 
treatment records, or any VA treatment records pertinent to 
his appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
appellant is a citizen and resident of the Republic of the 
Philippines; the RO's failure to request and obtain any 
relevant Social Security Administration records was not in 
error.  38 C.F.R. § 3.159 (c) (2).  A VA examination was 
conducted in October 2006; the appellant has not argued, and 
the record does not reflect, that this examination was 
inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Additionally, all the evidence in the appellant's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the appellant or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
appellant must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

A compensable evaluation for service-connected right thigh 
shrapnel wound residual scar is denied.

Entitlement to nonservice-connected pension benefits is 
denied.


REMAND

The appellant filed an informal claim for TDIU in June 2006; 
a notification letter concerning VA's duties to assist was 
sent to him in February 2007.  In March 2007, the appellant 
submitted VA Form 21-8940, a formal claim for TDIU.  The RO 
denied his claim in the April 2007 rating decision.  

An appeal to the Board consists of a timely notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal. 38 
C.F.R. §§ 20.200.  An notice of disagreement must (1) express 
disagreement with a specific determination of the RO; (2) be 
filed in writing; (3) be filed with the RO; (4) be filed 
within one year after the date of mailing of notice of the RO 
decision; and (5) be filed by the claimant or the claimant's 
authorized representative.  While special wording is not 
required, a notice of disagreement must be in terms that can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 
F.3d 1309 (Fed. Cir. 2002).

The appellant asserted in an October 2007 statement that the 
"wounds that I received during [his service] had rendered my 
disability to performed the usual physical related activities 
for my daily economic survival as well as my family," thus 
providing notice of his disagreement with the denial of his 
claim for TDIU in the April 2007 rating decision.  The filing 
of a notice of disagreement initiates the appeal process.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  To 
that end, review of the claims file reveals that VA has not 
yet issued a statement of the case as to the issue of 
entitlement to TDIU, pursuant to 38 U.S.C.A. § 1114(j) (West 
2002).  The Board is, therefore, obligated to remand this 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to TDIU is remanded for 
the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

Appropriate action, including the 
issuance of a statement of the case and 
notification of the appellant's 
appellate rights on the issue of 
entitlement to TDIU is necessary.  38 
C.F.R. § 19.26 (2009).  The appellant 
and his representative are reminded 
that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal to the April 2007 
rating decision denying this claim must 
be filed.  38 C.F.R. § 20.202 (2009).  
If the appellant perfects an appeal as 
to this issue, the case should be 
returned to the Board for appellate 
review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE APPEAL IS ADVANCED ON THE DOCKET.  This claim must be 
afforded expeditious treatment.  All claims remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


